Title: To Thomas Jefferson from Jean Marie de Bordes, 4 September 1807
From: Bordes, Jean Marie de
To: Jefferson, Thomas


                        
                            Monsieur le Président,
                            Philadelphie le 4 Septembre 1807.
                        
                        Je ne suis point parti pour la havanne, comme j’avais
                            eu l’honneur de s’annoncer à votre Excellence, Les bruits de guerre ont jeté tante d’tude dans les ions du commerce, que le negociant
                            qui devait me donner passage, n’a osé cepidier són bâtiment.
                        Je suis persuadé que les différens de l’Amérique & de l’Angleterre
                            ont été terminés en faveur de la première à Konigsberg & à
                            Friendland. Si cependant, étant encore possible aux Anglais de vous offrire des réparations à l’arrivée de vos députés,
                            nous n’aviez pas lieu d’en être pleinement Satisfaite, je me flatte que votre Excellence n’oubliera pas les offres que
                            j’ai pris la liberté de lui faire de nos services.
                        Il est inutile d’observer à votre Excellence que les principes de Mr. le Baron de Stuben, qui servent de base à la tactique élémentaire des es américains, ne sont propres qu’à compromettre & à egarer leur courage.
                            Cette remarque est celle de tous les militaires instruits qui s’intéressent à vos ses, Si votre Excellence convaincue de la necessité d’une réforme en ce genre, vouluit m’employer
                            d’une manière conforme à ces vues; à la première levée de troupes, qui serait décrétée en vertu des dispositions du Corps
                            législatif, elle pourrait me charger de l’instruction d’un regiment d’abord d’infanterie, puis de dragons. Les officiers
                            & sous-officiers de ces deux corps en ayant formé d’autres, & ceux-ci d’autres encore, l’Amérique aurait
                            en peu de temps des troupes disciplinées & maneuvrières, que je pourrais me charger, d’après l’ordre de votre
                            Excellence, de réunir en Brigades & en divisions, pour les
                            exercer ensemble à tous les grands mouvemens des armées.
                        Si votre Excellence trouve quelque utilité à ces vues, elle daignera les favoriser; si elle en pense
                            différemment, elle voudra bien en excuser la témérité en faveur du zèle qui les a dictées.
                        Je suis avec respect, de votre Excellence, Le très-humble & très-obéissant Serviteur,
                        
                            
                                de Bordes
                            
                        
                        
                            J’ose esperer que votre Excellence a de satisfaite de ma traduction quoique peu littérale; j’ai taché d’écrire en Français avec la plume de Doisley,  un mot d’approbation de votre part me  tous les applaudisemens que 
                            
                        
                    